Citation Nr: 1040726	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and 
from December 7, 1990 to May 15, 1991.  He also served with the 
National Guard from February 1985 to August 1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that during his National Guard service, he 
was bitten by a Black Widow spider and thereafter began having 
problems with his feet which have continued since that time.  He 
indicated that these problems, including numbness, continued 
during his second period of service, and thereafter.  

National Guard treatment records show that in May 1985, the 
Veteran had right foot trauma with pain.  There was tenderness of 
the third toe.  An x-ray of the right foot was negative.  

In December 1986, the Veteran was hospitalized for severe 
abdominal pain which radiated through his hips.  A small puncture 
area was noted on the right thigh, with minimal surrounding 
erythema.  The diagnosis was insect bite, suspected, with rigid 
abdominal musculature and pain.

During active service in April 1991, the Veteran was seen for 
left foot problems that had persisted for 4 days.  A hard callus 
was noted on the sole of the foot, described as tender.  

After service from April 1997 through October 1997, private 
medical records from the MEA Medical Clinic reflected complaints 
of numbness on the bottom of the feet.  The Veteran appeared to 
have a Morton's neuroma of the left foot.  

Recent VA records document continued complaints of problems with 
the Veteran's feet.  An "insensate foot" and a left foot ulcer 
were noted in January 2008.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the claimed disability may be 
associated with the established event, injury or disease in 
service.  See Id.  The record before VA need only (1) contain 
evidence that the Veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may be 
associated with the Veteran's active military service.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In this case, a VA 
examination should be afforded to the Veteran.  

The Veteran's dates of active duty training and inactive duty 
training in May 1985 and December 1986 should also be verified.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to verify the 
Veteran's dates of active duty training and 
inactive duty training with the Army 
Reserves/National Guard in May 1985 and 
December 1986.  

2.  Schedule the Veteran for a VA 
examination of his feet.  Any indicated 
tests, including X-rays if indicated, should 
be accomplished.  The examiner should review 
the claims folder in conjunction with the 
examination.  

The examiner should identify all current 
foot disorders found to be present, i.e., 
neuroma, calluses, etc.

The examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current right and/or left foot 
disorder had its clinical onset during 
service, or is related to any in-service 
disease, event, or injury, to include the 
foot complaints and findings in May 1985 and 
April 1991 and the Black Widow spider bite 
in December 1986.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.  

4.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the claim remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

